SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Defendant-Appellant Diana Vaughn Jones (“Jones”) appeals from her conviction, following a jury trial in the Southern District of New York, for bank fraud, in violation of 18 U.S.C. § 1344, and conspiracy to commit bank fraud, in violation of 18 U.S.C. § 371. Jones contends that the admission at trial of statements made by her nontestifying codefendant to police investigators violated her Sixth Amendment right to confront the witnesses against her, see Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).
We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal. Assuming, arguendo, the doubtful proposition that the alleged Confrontation Clause error was preserved, see United States v. Dukagjini, 326 F.3d 45, 60 (2d Cir.2003); United States v. Yu-Leung, 51 F.3d 1116, 1120 (2d Cir.1995), and further assuming, arguendo, the equally doubtful proposition that the admission of the codefendant’s out-of-court statements did violate the Supreme Court’s proscription against uncross-examined testimonial hearsay in Crawford, 541 U.S. at 59 & n. 9, 124 S.Ct. 1354, we find no basis for vacating Jones’s conviction. Because other substantial trial evidence established Jones’s guilt on both the substantive and conspiracy counts of the indictment, and because this other evidence dwarfed the importance, to the Government’s case against Jones, of the out-of-court statements, any Crawford error was harmless beyond a reasonable doubt. See United States v. McClain, 377 F.3d 219, 222-23 (2d Cir.2004); see also Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).
We have considered all of Jones’s arguments on appeal and find them to be without merit. Therefore, the judgment of the district court is AFFIRMED.